Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00094-CV

                 Dr. Hector FARIAS and Voices in Democratic Action (VIDA),
                                        Appellants

                                            v.
                          Eduardo A. Garza and -Trade Forwarding,
                     Eduardo A. GARZA and Uni-Trade Forwarding, L.C.,
                                        Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012-CVT-001496-D1
                           Honorable Fred Shannon, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s Order Denying Motions
to Dismiss is REVERSED and we RENDER judgment DISMISSING all defamation claims
brought by Eduardo A. Garza against both appellants. We REMAND this cause to the trial court
for consideration of an award of attorney’s fees, costs, and/or sanctions to appellants pursuant to
Texas Civil Practice and Remedies Code section 27.009.

       It is ORDERED that appellants recover their costs of appeal from Eduardo A. Garza.

       SIGNED January 29, 2014.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice